60 N.Y.2d 676 (1983)
Q.P.I. Restaurants Ltd., Respondent,
v.
Desmond Slevin et al., Appellants, et al., Defendant.
Court of Appeals of the State of New York.
Decided September 27, 1983.
Seymour I. Cohen for appellants.
David G. Samuels for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), the submission as to the applicability of chapter 318 of the Laws of 1983 is treated as a motion for reargument of this court's determination of December 15, 1982; motion granted, decision and order of December 15, 1982 vacated, the remittitur recalled and, upon reargument, the following determination substituted therefor: "On review of submissions pursuant to rule 500.2 (b) (22 NYCRR 500.2 [g]), order affirmed, without costs. Question certified answered in the negative. (Cf. Weissblum v Mostafzafan Foundation of N. Y., 60 N.Y.2d 637.)"
Appeal from the April 21, 1983 order of the Appellate Division dismissed, without costs, as academic, in view of the disposition made on reargument.